             Case 5:18-cv-00159-G Document 161 Filed 09/30/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

SHAWN E. DENT,                                 )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )         No. CIV-18-159-G
                                               )
BNSF RAILWAY COMPANY,                          )
                                               )
          Defendant.                           )


BRANDON SMITHWICK,                             )
                                               )
                 Plaintiff,                    )
                                               )
v.                                             )         No. CIV-18-160-G
                                               )
BNSF RAILWAY COMPANY,                          )
                                               )
                 Defendant.                    )


                                          ORDER

          As contemplated (to an extent) at the pretrial conference held on March 23, 2020,

civil trials in this district and across the country have been delayed by health restrictions

imposed as a result of the COVID-19 pandemic. Having concluded that circumstances

now permit civil trials to proceed, the Court sets the cases described above for trial on the

Court’s January 2021 civil trial docket. Further, and as set forth in more detail below, the

Court determines that trial proceedings for these two cases, including hearings on pretrial

matters and the trials themselves, shall be jointly conducted.

     I.      Background

          On July 3, 2017, Plaintiffs Dent and Smithwick both were employed by Defendant
            Case 5:18-cv-00159-G Document 161 Filed 09/30/20 Page 2 of 4




BNSF and working on a fully loaded grain train in Marland, Oklahoma, headed by two

locomotives. Plaintiff Dent was seated inside the lead locomotive, and Plaintiff Smithwick

was standing on a step in the lead locomotive, when the train went into an undesired

emergency brake application, causing the rear of the train to collide with the lead

locomotive. Both Plaintiff Dent and Plaintiff Smithwick allege that as a result of the

incident, they have suffered physical and mental injury, as well as lost wages and earning

capacity.

         Plaintiff Dent and Plaintiff Smithwick filed their lawsuits in February 2018,

employing the same counsel and both raising claims against Defendant BNSF of liability

under: (1) the Federal Employers’ Liability Act (“FELA”), 45 U.S.C. §§ 51 et seq.; and (2)

the Federal Safety Appliance Act (“FSAA”), 49 U.S.C. §§ 20301 et seq.

         On January 29, 2020, the Court ordered the parties in this matter to address whether

the trials in the above-captioned actions should be consolidated for trial. In Case No. CIV-

18-159-G, Plaintiff Shawn E. Dent has filed a Notice (Doc. No. 59), and Defendant BNSF

Railway Company (“BNSF”) has filed a Motion to Consolidate (Doc. No. 60). In Case

No. CIV-18-160-G, Plaintiff Brandon Smithwick has filed a Notice (Doc. No. 58), and

Defendant BNSF has filed a Motion to Consolidate (Doc. No. 59). Neither party has

responded to the other’s submission in either matter.

   II.      Discussion

         Rule 42(a) of the Federal Rules of Civil Procedure prescribes that “[i]f actions

before the court involve a common question of law or fact, the court may . . . join for

hearing or trial any or all matters at issue the actions.”       Fed. R. Civ. P. 42(a)(1).


                                                  2
         Case 5:18-cv-00159-G Document 161 Filed 09/30/20 Page 3 of 4




“Consolidation of cases is permitted as a matter of convenience and economy, even though

consolidation does not merge separate suits into one cause of action.” Harris v. Ill-Cal.

Express, Inc., 687 F.2d 1361, 1368 (10th Cir. 1982) (noting that consolidation has been

ordered “[w]here the subject matter of the claims made in separate actions arise[s] out of

the same transaction”).

       Here, the two lawsuits arose out of the same incident and share the same attorneys.

They also share many legal and factual claims and issues, with considerable overlap of

causation and damages questions. Presentation of evidence will require many of the same

witnesses and exhibits. Requiring fact and expert witnesses to testify twice would likely

cause “unnecessary and substantial expense to the parties and witnesses” and would be an

“inefficient use of court resources.” Cisco v. Norfolk S. Ry., Nos. 2:12-739, 2:12-740, 2014

WL 1572582 at *4 (S.D.W. Va. Apr. 17, 2014).

       Although Plaintiffs raise the possibility of juror confusion or conflation of the two

employees—particularly in regard to medical-causation issues—the Court finds that “any

potential prejudice can be avoided with jury instructions and interrogatories to the jury.”

Cardenas v. W. Express, No. CIV-14-186-R, Order at 5 (Doc. No. 313) (W.D. Okla. Feb.

6, 2020) (order consolidating lawsuits stemming from a multivehicle accident); accord

Cisco, 2014 WL 1572582, at *4 (finding that the risk of jury confusion and prejudice from

a joint trial “can be ameliorated through careful instructions and a properly structured

verdict form”).

       Accordingly, the Court finds that these cases should be “join[ed]” for pretrial

hearings and for trial. Fed. R. Civ. P. 42(a)(1). The Motions to Consolidate (Doc. No. 60


                                                3
          Case 5:18-cv-00159-G Document 161 Filed 09/30/20 Page 4 of 4




(No. CIV-18-159-G); Doc. No. 59 (No. CIV-18-160-G)) are GRANTED. Hearings on

pretrial matters and the trials themselves shall be jointly conducted. Until further order,

however, each lawsuit shall remain open under its current caption and case number. The

parties should continue to file documents in the relevant case or in both cases, as applicable.

       IT IS SO ORDERED this 30th day of September, 2020.




                                                  4
